DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mounting to a chamber of a laboratory instrument) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blades (US 6114700 A) in view of Kouznetsov (US 6255653 B1).
With regards to claim 1, Blades discloses an infrared carbon dioxide (CO2) analysis device comprising: a light source 28; a light sensor 49; and a housing 22, 40, 42, 44 comprising at least one first housing member 48; wherein, from said light source to said light sensor a light path is formed that passes through a measurement region within the housing communicatively connectable to the chamber (interior of housing 22) for exchanging a gaseous content of the chamber; the light source is configured to emit light with a spectral distribution such that said light is absorbed at least partially and dependent on the concentration of said gaseous substance in said gaseous content while passing through said measurement region (column 1, lines 34-45); said light sensor is at least partially arranged within said first housing member and outside said measurement region and is configured to receive the light emitted by the light source after it has passed through the measurement region (Abstract; Fig. 1); said first housing member comprises a thermal shielding region (region comprising window 36) facing or forming a part of said measurement region on its one side and facing said light sensor on its other side (Fig. 1); and said thermal shielding region is configured to permit the passage of light along said light path from its one side to its other side (column 15, lines 9-15) characterized in that: the housing comprising at least one second housing member 44; the at least one first housing member is at least partially arranged within said second housing member (Fig. 1). Blades discloses gaskets 46 for sealing a connection area, but does not explicitly teach a gasket is arranged around said second housing member such that it seals a connection area between a measurement apparatus and said chamber, when the measurement apparatus is mounted to said chamber. However, such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Blades with the claimed configuration in order to prevent or reduce the effects of environmental factors on the analysis device. Blades also does not specifically teach wherein the first housing member having a base part for connecting the light sensor and a holder part for holding the light source, the holder part being inserted into said second housing member and being capable to be positioned inside said chamber. Nevertheless, such a configuration was already known. Like Blades, Kouznetsov also teaches a gas analysis device with a measurement apparatus comprising: a housing member 6 having a base part 32 for connecting a light sensor 6 and a holder part 31 for holding the light source 1, the holder part 31 being inserted into a second housing member 7 and being capable to be positioned inside said chamber (column 3, lines 16-20), wherein the measurement apparatus comprising a light source 1, light sensor 6; and a housing 7 is mounted to said chamber (Fig. 1). Modifying Blades with the claimed configuration, so as to have an integrated holder and chamber as taught by Kouznetsov, would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to improve structural support.
With regards to claims 2 and 3, Blades does not specify wherein said thermal shielding region has a tubular inner shape or the claimed length. However, Blades does teach wherein the chamber comprises a cylindrical volume (column 14, lines 53-57) and wherein the thermal shielding region (region comprising window 36) is disposed between circular gaskets 46. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Blades with the claimed thermal shielding regions to correspond with the cylindrical volume and gaskets to maximize sealing properties.
With regards to claim 4, Blades discloses an at least essentially gas tight window 36 is arranged within said thermal shielding region and within said light path (Fig. 1); said window separates said measurement region from said light sensor (Fig. 1); and said window is configured: to permit the passage of light, in particular light with a wavelength absorbed by the gaseous substance, to said light sensor (column 15, lines 9-15); and to prevent the passage of gas from said chamber or said measurement region to said light sensor in cooperation with the side of said thermal shielding region facing said light sensor (Fig. 1).
With regards to claims 5-7, Blades does not explicitly teach the claimed configuration. Nevertheless, providing a reference wavelength was generally well known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Blades with the claimed configuration, including a corresponding filter, in order to utilize the reference wavelength in improving SNR and/or monitor the device’s performance.
With regards to claim 8, Blades discloses the claimed thermopile (column 1, lines 58-62).
With regards to claim 9, Blades discloses a heatable element (column 13, lines 14-16).
With regards to claim 10, Blades does not teach the claimed material. However, such a modification would have been known and considered obvious in view of reducing interference.
With regards to claim 11, Blades discloses wherein said housing comprises at least a second housing member 22, in particular made of metal (column 14, lines 53-54); the at least one second housing member is provided with one or more holes (inlet/outlet, Fig. 1)) to permit the passage of said gaseous content from said chamber to said measurement region and vice versa; and said housing, in particular the at least one first and/or second housing member, is configured to limit, and in particular to prevent the entry of light into said measurement region (the second housing member may comprise brass, which is opaque to visible light; column 14, lines 53-54), in particular in a direction along said light path or said reference light path. Blades does not teach the at least one first housing member is provided with one or more holes, however such a modification was known and would have been obvious in view of lengthening the path length to improve detection.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugh (US 5792427 A) in view of Blades.
With regards to claim 12, Hugh discloses an incubator, in particular for cell culture, comprising: a chamber 14; and at least one measurement apparatus 130 for measuring the concentration of a light absorbing gaseous substance; wherein said chamber 14 is configured to contain a gaseous content which may contain said gaseous substance, in particular to provide a controlled environment particularly for cell culture (column 2, lines 25-31); and a measurement region of the at least one measurement apparatus being communicatively connected to said chamber of the incubator to permit the exchange of said gaseous content (Fig. 6). Hugh does not teach the measurement apparatus according to one of the preceding claims. However, Blades teaches the claimed measurement apparatus. Substituting the measurement apparatus taught by Blades with the measurement apparatus taught by Hugh would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 13, Hugh discloses a front door 16; a rear wall opposite to the front door (Fig. 1); and one or more gas inlets 114, wherein one of the gas inlets is configured to supply said gaseous substance into said chamber. Hugh does not specifically teach wherein said rear wall comprises a mounting hole; said at least one measurement apparatus extends through said mounting hole in the rear wall; and said mounting hole and said gas inlets are positioned such that the minimum distance between said mounting hole and said gas inlets is at least one fourth of the diagonal length of said rear wall, preferably at least one third of it, more preferred at least the half of it or at least half of the width of said rear wall, preferably two thirds of it, more preferred three quarters of it. Nevertheless, such a modification would have been known and considered a matter of design choice depending upon the particular needs of the application. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hugh with the claimed configuration in order to optimize carbon dioxide detection.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugh in view of Blades and Kouznetsov
With regards to claims 14 and 15, the limitations recited in claims 14 and 15 are suggested in claims 1 and 13 and are therefore rejected accordingly. Although Hugh and Blades do not specify wherein the incubator is disinfectable by a high-temperature disinfection mode, such a modification would have been known and considered obvious in view of preventing cross contamination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884